The opinion of the Court was delivered by


Mr. Justice Huger.

The legislature in allowing interest on all judgments, intended to furnish an inducement to judgment creditors to indulge their debtors. This inducement would be much diminished, if the interest as well as principal were not secured by the judgment. The subsequent judgment creditor is not placed in. a worse situation by allowing interest, (which is only an equivalent for the use of the principal) than he would be if the senior execution were enforced as soon as lodged; a result which would generally follow, if the interest as well as principal were not secured by the judgment. In similar cases interest has never been separated from principal. The motion is refused.
Mott, Johnson, Richardson, and Ganit, Justices, concurred.